68 So.3d 364 (2011)
Derk L. ALLABEN, Appellant,
v.
James T. KEENAN and The Law Office of James T. Keenan, P.A., Appellees.
No. 1D10-5689.
District Court of Appeal of Florida, First District.
August 23, 2011.
Derk L. Allaben, pro se, Appellant.
John A. Carlisle and Rutledge R. Liles of Liles, Gavin, Costantino, George & Dearing, P.A., Jacksonville, for Appellees.
PER CURIAM.
The trial court erred as a matter of law by dismissing appellant's amended complaint, because the four corners of the complaint do not show that appellee's allegedly defamatory statement about appellant to Ms. Allaben had some connection to matters that were the subject of Ms. Allaben's dissolution proceeding.
REVERSED and REMANDED.
PADOVANO, LEWIS, and THOMAS, JJ., concur.